UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4066



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WALTER LEWIS, JR., a/k/a Skeet,

                Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:07-cr-00005-FPS-JES-1)


Submitted:   May 29, 2008                 Decided:   June 20, 2008


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin W. Lash, Wheeling, West Virginia, for Appellant. Sharon
L. Potter, United States Attorney, John C. Parr, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Walter Lewis, Jr., pled guilty to possession with intent

to distribute more than five grams of cocaine base.                   He failed to

appear   at    his      original    sentencing     hearing    and    was   arrested

approximately seven weeks later in Ohio.                     At his rescheduled

sentencing hearing, the district court gave Lewis a two-level

sentencing enhancement for obstruction of justice for his failure

to appear under U.S. Sentencing Guidelines Manual (“USSG”) § 3C1.1

(2007), comment. (n.4(e)) and, for the same reason, declined to

credit him with acceptance of responsibility under USSG § 3E1.1,

comment. (n.4).         On appeal, Lewis argues that the district court

erred    by    declining       to   give   him    credit     for    acceptance     of

responsibility given his decision to plead guilty. For the reasons

that follow, we affirm.

              It   is    the   defendant’s     burden   to    demonstrate     by    a

preponderance of the evidence that he has accepted responsibility

for his offense, United States v. Harris, 882 F.2d 902, 906-07 (4th

Cir. 1989), and the district court’s determination of the matter is

reviewed for clear error.           United States v. Kise, 369 F.3d 766, 771

(4th Cir. 2004).           A defendant who receives an adjustment for

obstruction of justice generally may not receive an adjustment for

acceptance of responsibility, absent extraordinary circumstances

not present in the instant appeal.               USSG § 3E1.1, comment. (n.4);

United States v. Hudson, 272 F.3d 260, 263-64 (4th Cir. 2001).                     We


                                       - 2 -
find no clear error in the district court’s decision to deny Lewis

credit for acceptance of responsibility.   Id. at 263.

          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 3 -